Title: William Duane to Thomas Jefferson, 9 January 1817
From: Duane, William
To: Jefferson, Thomas


          
            Respected Sir,
             Phila 9th Jan. 1817
          
          There is a small sum of 60$ money paid by me for the translating of the continuation of Tracy’s ideology; the pressure of the present times alone could induce me to trespass upon you, as the young man the Bookseller at George Town to Whom you proposed giving the work to be
			 printed, intimated something like dissatisfaction or disapprobation on your part towards me. As I was wholly ignorant of any just reason, I forbore as I have been accustomed to do all my life, to
			 offer no apologies for any unconscious offence; I could not with propriety to myself address you now without stating the reason why I had not as customary in former times written to you.   With unchangeable feelings of respect and affection, I am your friend & Sert
          
            Wm Duane.
          
        